DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming an apparatus comprising: a sub-atmospheric process chamber; a substrate chuck; and a fluid supply line comprising: i) a flow control device, ii) a flow restriction device, and iii) a pressure transducer; a vacuum pump; and a control system that includes the flow control device and the pressure transducer and that is configured to adjust the flow rate of the pressurized fluid in the supply line as a function of pressure readings obtained by the pressure transducer in order to control the pressure of the pressurized fluid in the supply line at a desired pressure setpoint.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160111258 to Taskar et al. (Taskar).  Taskar teaches an apparatus comprising: a sub-atmospheric process chamber; a substrate chuck; and a fluid supply line comprising: i) a flow control device, ii) a flow restriction device, and iii) a pressure transducer; a vacuum pump.  Taskar does not teach a control system that includes the flow control device and the pressure transducer and that is configured to adjust the flow rate of the pressurized fluid in the supply line as a function of pressure readings obtained by the pressure transducer in order to control the pressure of the pressurized fluid in the supply line at a desired pressure setpoint.
The advantage of the current invention over that of the prior art to Taskar is that the configuration of the current invention’s control system maintains constant pressure, rather than a constant flow rate, thereby insuring uniformity of processing thereof.
Since claim 23 is allowed, claims 24-31 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711